19-13097-scc   Doc 65   Filed 12/03/19    Entered 12/03/19 09:41:00   Main Document
                                         Pg 1 of 4
19-13097-scc   Doc 65   Filed 12/03/19    Entered 12/03/19 09:41:00   Main Document
                                         Pg 2 of 4
19-13097-scc   Doc 65   Filed 12/03/19    Entered 12/03/19 09:41:00   Main Document
                                         Pg 3 of 4
19-13097-scc   Doc 65   Filed 12/03/19    Entered 12/03/19 09:41:00   Main Document
                                         Pg 4 of 4
